Citation Nr: 1718322	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-25 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for a sinus condition. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for both claims. The Veteran requested and was scheduled for a hearing in March 2017, but he later withdrew that request. Therefore, the Veteran's hearing request is withdrawn. 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before the claims on appeal can be decided. The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating claims for VA benefits. E.g., 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016). While the majority of service and post-service treatment and medical records do not support the Veteran's service connection claim for a sinus disability, the record indicates that he reported sinus related problems in the early 1990s and a post-retirement medical record notes "early sinusitis." Thus, a VA examination is necessary to properly determine the nature and etiology of any sinus disability. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a VA examination is necessary when a claimed disability or symptoms may be associated with an event, injury, or disease in service). 

Also, while there is currently no evidence to show that the Veteran's sleep apnea is related to service, the results of the requested sinus examination may affect the sleep apnea claim. Therefore, a final decision on the sleep apnea claim cannot be rendered now because it is inextricably intertwined with the sinus claim, which is being remanded for further development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). For these reasons, a remand is necessary. 
 
Accordingly, the case is REMANDED for the following action:

1. Request and obtain the records mentioned by the Veteran in his April 2, 2012, Notice of Disagreement. If the records are not available, the negative response should be properly documented.

2. Schedule a VA examination with an appropriate physician to assess the nature and etiology of any sinus disabilities. The claims file should be reviewed by the physician prior to expressing his or her opinion on the following questions: 

(i) If the Veteran has a sinus disability, is it at least as likely as not (50% probability or greater) that it was caused by, or is related to service? Please explain the reasons for your opinion.

(ii) If, and only if, the Veteran has a sinus disability, is it at least as likely as not (50% probability or greater) that his sleep apnea is proximately due to or the result of the sinus disability (or disabilities)?

(iii) A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain why and identify what additional evidence, if any, would allow for a more definitive opinion.  

2. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The examiner should avoid the use of vague, conclusory or equivocal language. The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not," and is too speculative). If any of the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

